Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2020 has been entered.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-4,7-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mcdevitt (US 2017/0034501, provided in the IDS) in view of Lynch (US 20150325039, provided in the IDS).
	Regarding claim 1, Mcdevitt teaches a method, comprising; acquiring multiple frame-synchronized videos, wherein shooting angles of the multiple frame-synchronized videos are different 
	Mcdevitt is silent in regards to, wherein the stitched image includes a first field storing pixel data of the respective frame image in the image combination, and a second field storing the depth data of the respective frame image in the image combination.
However, Lynch in the same field of endeavor (e.g., paragraphs 0034-0035) teaches depth-maps may be generated for each panoramic image viewpoint and stored in the database, depth-map includes position data (X-Y coordinates) and depth data (Z coordinate) for each of plurality of points, the depth information provides each pixel with a 3D location that combined with the stored image geo-position and orientation provides the real-world position of each pixel as a 3D value, If the depth-map and the panoramic image were collected from different angles and/or positions, additional geometric calculations are necessary to properly align the depth-map and the panoramic image. thus consider to be equivalent to the claimed feature.
In view of the above, it would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention to modify the teaching of Lynch, into the 3D system of 
Regarding claim 2, the combination of Mcdevitt and Lynch teach the method of claim 1, further comprising; generating video data based on multiple stitched images (e.g., figs. 1 and 4, abstract, paragraphs 0007,0032 of ‘501).
Regarding claim 3, the combination of Mcdevitt and Lynch teach the method of claim 1, wherein the depth data includes some or all of depth values in a depth value set corresponding to pixel points of the respective frame image on a one-to-one basis (e.g., figs. 3b-5b, abstract, paragraphs 0006,0012,0034-0035).
Regarding claim 4, the combination of Mcdevitt and Lynch teach the method of claim 3, wherein determining the depth data of the respective frame image in the image combination comprises; storing a calculated depth value set corresponding to the pixel points of the respective frame image on a one-to-one basis as an original depth map according to the arrangement of the pixel points of the respective frame image (Lynch, paragraphs 0034,0044, depth-maps may be generated for each panoramic image viewpoint and stored in the database, which includes position data and depth data for each of plurality of points, depth information provides each pixel with a 3D location that combined with the stored image geo-position and orientation provides the real-world position of each pixel as a 3D value. The 3D value is compared to other real-world 2D and 3D spatial map data, points, regions, paths, volumes, etc. to enhance the original 2D camera image based on real-world 3D objects), and down-sampling the original depth map to obtain the depth data (Lynch, examples of down-sampling in paragraph 0044, In another embodiment, the server may send a low-resolution depth map initially and send a higher resolution depth map after a predetermined time period in paragraph 0044 of Lynch teaches).

Regarding claims 8-9, the combination of Mcdevitt and Lynch teach the method of claim 1, wherein the stitched image is split into an image area and a depth map area, and a pixel field of the image area stores the pixel data of the multiple frame images (Lynch, the overlay may involve combining the depth data with the image data of the panoramic image, paragraph 0035, also claim 1 above), and a pixel field in the depth map area stores the depth data of the multiple frame images (Lynch, depthmaps may be generated for each panoramic image viewpoint and stored in the database 130, paragraph 0034, also claim 1 above), and wherein the pixel field storing the pixel data of the respective frame image in the image area is used as the first field, and the pixel field storing the depth data of the respective frame image in the image area is used as the second field (Lynch, depthmap is generated from the collected optical distance data, the depthmap may be created using any arbitrary viewpoint or perspective, the optical distance data is 3D data and is easily manipulated to any viewpoint or perspective, which is in contrast to a 2D image which is valid from a fixed viewpoint, and depthmaps may be generated for each panoramic image viewpoint and stored in the database 130, paragraph 0034, If the depthmap and the panoramic image were collected from different angles and/or positions, additional geometric calculations are necessary to properly align the depthmap and the panoramic image, the associations between the pixels of the panoramic image and the depth map values may be stored in database 130; in other words, the depthmap and the panoramic image may be pre-aligned and the overlaid or combined data is stored in the database 130, paragraph 0035).
Regarding claim 10, the combination of Mcdevitt and Lynch teach the method of claim 8, wherein the image area includes multiple image sub-areas, and a respective image sub-area is configured to store one of the multiple frame images, and a pixel field of the respective image sub-area 
 Regarding claim 11, the combination of Mcdevitt and Lynch teach the method of claim 10, wherein the pixel data of the respective frame image is stored in the respective image sub-area in the order of an arrangement of pixel points of the respective frame image (Lynch, figs. 4a-4b, paragraph 0051, illustrate two example depthmap grids 500, each cell 501 in the depthmap grid 500 spans multiple pixel locations, and depth data is displayed as a grid for demonstration purposes, and each pixel may specify a unique depth value determined from the 3D sensor data points).
Regarding claim 12, the combination of Mcdevitt and Lynch teach the method of claim 10, wherein the depth data of the respective frame image is stored in the pixel field of the respective depth map sub-area in the order of the arrangement of pixel points of the respective frame image (please refer to claim 10 above).
Regarding claim 15, the combination of Mcdevitt and Lynch teach the method of claim 8, wherein the image area is a continuous area, and the depth map area is a continuous area (Lynch, the extent these images are utilized in map related features or navigation related features, these images may be referred to as panoramic images or street level images, and the depth illustration may be a depth cursor drawn as a plane or a 3D object drawn in the image, paragraph 0028).
Regarding claim 16, the combination of Mcdevitt and Lynch teach the method of claim 1, storing 

	Regarding claim 17, the combination of Mcdevitt and Lynch teach the method of claim 1, further comprising generating an association relationship field, wherein the association relationship field indicates an association relationship between the first field and at least one of the second fields (Lynch, paragraph 0082, at SI03, the processor correlates points on the depthmap to pixels of an image, the image may be part of a map database including one or more of street level images or high-altitude level maps, and the panoramic image may be several photographs stitched together or may include a single photograph. If the panoramic image and the optical distance data were taken from similar locations and orientation, the correlation of the points may involve combining the depth values of the depth map with the two-component data of the panoramic image, resulting in three-component data at each point. If the panoramic image and the optical distance may were collected from difference locations and/or orientations geometric calculations are used to align the depthmap and the panoramic image, thus consider t be equivalent to the claimed feature).
	Regarding claim 18, the combination of Mcdevitt and Lynch teach the method of claim 1, further comprising calculating and storing parameter data of the respective frame image based on the image combination, where the parameter data includes data of a shooting position and a shooting angle of the respective frame image (Lynch, If the depthmap and the panoramic image were collected from different angles and/or positions, additional geometric calculations are necessary to properly align the depthmap and the panoramic image, paragraphs 0035, 0048, also fig. 2B illustrates a specific camera angle that the image 200 was collected by a camera 250, the specific camera angle may have one, two, or three components (e.g., roll, pitch, yaw) measured from any of three coordinate axes, and may be used to align the depth data to the panoramic image).
.
6.	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mcdevitt (US 2017/0034501) in view of Lynch (US 20150325039) further in view of Obta (US 5083287).
	Regarding claim 5, the combination of Mcdevitt and Lynch teach the method of claim 1, the combination is silent in regards to, the pixel data of the respective frame image is sequentially stored in the first field in a preset order.
	In an analogous art, Obta teaches the pixel data of the respective image is sequentially stored in the first field according to a preset order, and the depth data of the respective image is sequentially stored in the second field according to the preset order (e.g., a depth buffer 6 for a light source coordinate system, for sequentially storing pixel data according to a depth buffer algorithm, which pixel data are obtained by the interpolating section 3, thereby to store depth values of the most light source side pixels, col 8, lines 59-64).
in view of the above, it would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Obta and apply them to Lynch, in order to provide a three dimensional expression of a picture as a whole, as suggested by the reference (Obta, col. 1, lines 6-12).
Regarding claim 6, the combination of Mcdevitt and Lynch teach the method of claim 1, but fails to explicitly indicate, for the respective frame image, the depth data of the respective frame image is sequentially stored in the second field in a preset order.
In an analogous art, Obta teaches the pixel data of the respective image is sequentially stored in the first field according to a preset order, and the depth data of the respective image is sequentially stored in the second field according to the preset order (e.g., a depth buffer 6 for a light source coordinate system, for sequentially storing pixel data according to a depth buffer algorithm, which pixel 
in view of the above, it would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Obta and apply them to Lynch, in order to provide a three dimensional expression of a picture as a whole, as suggested by the reference (Obta, col. 1, lines 6-12).
7.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mcdevitt (US 2017/0034501) in view of Lynch (US 20150325039) further in view of Pang (US 10419737).
Regarding claim 13, the combination of Mcdevitt and Lynch teach the method of claim 10, including pixel field of image sub-area and pixel field of the depth map sub-area, as addressed in the above action. Lynch is silent in regards to explicit of, the pixel field of the image sub-area stores three-channel data, and the pixel field of the depth map sub-area stores single-channel data.
Pang in the same field of endeavor teaches wherein the respective image sub-area stores three-channel data, and the respective depth map sub-area stores dual-channel data (e.g., in some embodiments, addressing for sub-units can even be subdivided into channels, a channel may contain color, depth, alpha, coverage and/or other scene information, and each channel may have its own address location, col 55 lines 23-27).
in view of the above, It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Pang and apply them to Lynch, in order to remove any spatial and temporal redundancies within a single vantage stream, as well as redundancies between different vantage streams, as suggested by the reference (e.g., col 32, lines 1-13).
8.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mcdevitt (US 2017/0034501) in view of Lynch (US 20150325039) further in view of Ali (US 20120195492).

	Ali in the same field of endeavor performs padding on all or some of the image sub-areas and the depth map sub- areas (e.g., paragraph 0027 indicating, at blocks 208a and 208b, the sub-sampled image 192c and the first depth map 180 are padded, as needed, with pixels to create images of equal number of pixels; for example, since the sub-sampled image 192c and the first depth map 180 have the same resolution of 1/PMN, both the sub-sampled image 192c and the first depth map 180 are padded with a number of pixels and depth map values, respectively, proximate the image and depth map boundaries such that the size of each image measured in pixels and depth map values is the same).
In view of the above, it would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the teachings of Ali, into system of Lynch, in order to generate a dense depth map using an adaptive, joint bilateral filter, as suggested by the reference, (e.g., paragraph 0002).
Contact
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Behrooz Senfi, whose telephone number is (571)272-7339. The examiner can normally be reached on Monday-Friday 10:00-6:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.usptO.gov/lnterviewpractlce.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application 

/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482